Citation Nr: 0217149	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from February 1970 
to February 1972.  

This appeal arises out of January 1995 and January 1999 
rating actions entered by the North Little Rock Arkansas, 
Department of Veterans Affairs (VA) regional office (RO).  A 
hearing at which the veteran testified was conducted at the 
RO in May 1996, and the case was subsequently transferred to 
the Board of Veterans' Appeals (Board) in Washington, DC.  
In a September 2000 decision, the Board denied the veteran's 
appeal.  This decision was appealed to the Court of Appeals 
for Veterans Claims (Court).  In December 2000, the Court 
vacated the Board's decision pursuant to an unopposed motion 
submitted by the VA General Counsel's Office, on behalf of 
the Secretary of VA.  The case was then returned to the 
Board.  The Board remanded the matter to the RO in August 
2001 for additional development.  In due course, the case 
was returned to the Board and provided to the undersigned 
for her consideration.  

In addition to the foregoing, the record shows that the 
veteran was previously represented in this case by a private 
attorney whose authority to represent claimants before the 
Board of Veterans' Appeals (Board) was revoked, effective in 
October 2001.  The veteran was advised of this fact and 
given an opportunity to select a new representative in a 
letter addressed to him by the RO in October 2001.  The 
record does not show the veteran to have appointed any new 
individual or organization to represent him.  Accordingly, 
it is understood he wishes to proceed unrepresented in his 
appeal.


FINDINGS OF FACT

1.  The veteran's service medical records reflect treatment 
for improper use of drugs, but do not otherwise show a 
diagnosis of any psychiatric disability.  

2.  The first post service medical records reflecting the 
presence of psychiatric disability is dated in the 1990's 
when diagnoses of dysthymia opioid dependence and methadone 
dependence were made.  

3.  There is no medical record reflecting a diagnosis of 
PTSD.  

4.  There is no competent medical evidence linking any post 
service psychiatric diagnosis to service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among 
other things, the VCAA provides that VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the information necessary to substantiate his 
claim most explicitly by the August 2001 Board Remand, and 
by the discussion in an October 2001 letter from the RO.  
Likewise, the veteran was informed of the criteria by which 
service connection is established in the February 1996 and 
March 1999 statements of the case.  Further, it is observed 
that in the October 2001 letter to the veteran from the RO, 
he was advised as to the information and evidence he was to 
provide to VA and that which VA would attempt to obtain on 
his behalf.  In view of these facts, the Board believes 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed to substantiate 
his claim, and that he is aware of both his and VA's 
responsibility in obtaining that evidence.   

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the veteran's service medical records, 
and he was examined for VA purposes in connection with his 
claim.  The veteran has not identified any other source from 
which relevant records may be obtained.  Under these 
circumstances, there appears to be no other development left 
to accomplish, and the Board considers the requirements of 
the VCAA to have been met.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease 
was in fact incurred during the veteran's service, or by 
evidence that a presumption period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Except in certain circumstances not 
pertinent here, service connection for drug abuse is 
precluded by law.  38 U.S.C.A. §§ 105(a), 1110.  

The evidence in this case shows that the veteran was a truck 
driver in Vietnam, who served there with the 528th 
Quartermaster Detachment.  While in Vietnam, he underwent 
treatment for the improper use of drugs (heroin), and, 
apparently as a result of that, was air evacuated from the 
drug abuser holding center in Vietnam to the United States 
and a rehabilitation program, including in-patient treatment 
at a VA hospital.  Shortly thereafter, the veteran was 
discharged from the Army, with his service characterized as 
"under honorable conditions."  Subsequently, the veteran's 
character of discharge was upgraded to honorable, with a 
narrative provided for the reason for separation as 
"unfitness-drug abuse."  The veteran's service medical 
records did not otherwise reflect any psychiatric diagnosis.  

Approximately 22 years after the veteran's discharge from 
the service, he submitted his first application for VA 
compensation benefits, a VA Form 21-526, on which he 
described the nature of the disease for which the claim was 
made as "Nervous condition - 1970."  In the space provided 
on this form to identify the location at which treatment for 
the claimed condition was received, the veteran only noted 
his in-patient VA treatment mentioned in the preceding 
paragraph.  

In response to this, the RO wrote to the veteran in August 
1990, and identified the type of evidence that would be 
useful to the veteran's claim.  This included identification 
of places at which he received relevant treatment, 
statements from those who knew the veteran, and other types 
of records.  The veteran was also examined for VA purposes.  
The report from this examination completed in August 1994 
concluded with a diagnosis of opioid abuse. 

Later, the veteran submitted copies of portions of his 
military personnel records that document his drug abuse, as 
well as other disciplinary problems.  He also submitted a 
document reflecting what appears to be a disciplinary action 
contemplated in connection with the veteran's incarceration 
in 1980.  Significantly, these do not reflect the presence 
of any psychiatric disorder for which compensation is 
payable.  

Following its review of this evidence, the RO denied the 
veteran's claim in a January 1995 rating action.  
Thereafter, the veteran apparently retained the services of 
the private attorney (who as mentioned in the Introduction, 
had his authority to represent claimants before VA 
subsequently revoked in 2001).  Coincident with this, the 
veteran's focus for compensation benefits shifted to the 
contention that he has PTSD.  At the hearing conducted at 
the RO in May 1996, the veteran testified as to his 
experiences in Vietnam and his exposure to danger there.  He 
also mentioned that he received counseling at a methadone 
clinic.  After the hearing, the veteran's representative at 
the time submitted a photocopy of what appears to be a 
chapter from a book that discussed the re-supply mission of 
the particular campaign about which the veteran previously 
testified.  Also submitted was a copy of an after action 
report regarding this particular re-supply mission.  Later, 
this representative submitted copies of VA medical records 
dated in 1998.  These reflected diagnoses of dysthymia, 
opioid dependence and methadone dependence.  

In a January 1999 rating action, the RO specifically 
included PTSD as a psychiatric disability for which service 
connection was denied.  As mentioned in the Introduction, 
the case then went to the Board in Washington, DC., through 
the Court and back to the Board.  In its August 2001 Remand, 
the Board noted that the record at the time did not include 
any competent evidence of a diagnosis of PTSD or that which 
related a current psychiatric disorder to military service.  
The veteran was advised that such evidence was necessary to 
substantiate his claim, and he was given an opportunity to 
provide it both by this notice contained in the Board's 
Remand, and in a subsequent letter the RO sent to the 
veteran in October 2001.  No response from the veteran to 
this letter has been received.  Similarly, nothing was 
received in response to the June 2002 supplemental statement 
of the case the veteran was sent, which again outlined the 
RO's prior request to submit or identify records that would 
support his claim.  

As stated above, the evidence in this case does not include 
any medical record on which the veteran is shown to have 
PTSD as his diagnosis, nor any reflecting that a current 
psychiatric diagnosis is considered related to the veteran's 
military service.  Likewise, the veteran has not indicated 
that there are any records that would show these things.  
Absent any such evidence, there is no basis upon which to 
establish service connection for a psychiatric disorder, 
including PTSD.  In view of this, the veteran's appeal is 
denied.  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disorder, to include 
post traumatic stress disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

